Citation Nr: 1540086	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a seizure disability.  


REPRESENTATION

Appellant represented by:	Daniel Curry, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active military service from November 1953 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.  

The Board denied this appeal in a March 2014 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2015 decision, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 decision, the Board determined that the presumption of soundness attached because a seizure disorder was not noted on an examination report when the Veteran was enrolled in service.  The Board then determined that the presumption of soundness had been rebutted by evidence showing that the Veteran's seizure disorder preexisted his entrance into service and was not aggravated by his service.  

In 2012, the Veteran reported that he had been receiving VA treatment for his seizure disorder since 1991.  The Veteran argued to the Court that VA failed to fulfill its duty to assist when it did not obtain his VA medical records from 1991.  The Court agreed that the records are potentially relevant and agreed that VA had not met its duty to assist the Veteran by obtaining the records.  The Court stated that remand was warranted for the Secretary of Veterans' Affairs to obtain the Veteran's VA medical records.  The Court also determined that the April 2012 VA examiner provided an inadequate opinion and that VA must provide a new examination.  

In this regard, it is important to note the problems associated with obtaining medical records more than 24 years old.  The Veteran himself is asked to make an effort to obtain these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA treatment of the Veteran for the periods from January 1, 1991 to July 1997 and from October 1998 to July 2011 and associate the records with the claims file (if needed, contact the Veteran to obtain more information regarding this treatment - the Veteran himself is asked to make an effort to obtain these records to expedite his own case).  If such records are not obtained, obtain negative replies and associate the replies with the claims file.  Continue to make efforts to obtain the records until it is reasonably certain that the records either do not exist or that additional efforts to obtain them would be futile. 

A review of the Court's order may be helpful.  

2.  Ensure that the Veteran is scheduled for a VA examination with regard to his seizure disorder.  The examination must be conducted by an examiner who has not previously examined him.  The examiner must review the claims file.  The examiner is asked to provide a medical opinion that answers the following question:  

Do medical principles, applied to the evidence of record, show that the Veteran's seizure disorder did not chronically worsen beyond its natural progression during his active service?  The examiner must state a level of confidence in whatever opinion is rendered; i.e., how sure he or she is of the opinion.

The Board has purposely worded this question in the negative because that is the legal question that must be answered in this case; i.e., the claim must be granted unless there is clear and unmistakable evidence that the seizure disorder did not worsen beyond its natural progression during active service.  

By chronically worsen the Board means that a temporary worsening of symptoms is not to be considered chronically worsening.  

An opinion explaining that there is no evidence of worsening, or an opinion expressed in terms of "as likely as not" will be rejected as inadequate.  The examiner must provide a complete explanation to support whatever opinion is provided.  

3.  The AOJ must review the opinion.  If it does not comply with the Board's directive, then the AOJ must take immediate corrective action.  

4.  This is a complex case back from the Veteran's Court.  The issues cited in the Court's Order should be carefully considered.  Then readjudicate the claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (5).




